           Case 1:21-cv-01798-RBW Document 24 Filed 09/07/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                  )
 CHANGJI ESQUEL TEXTILE CO. LTD.,                 )
 et al.,                                          )
                                                  )
                  Plaintiffs,                     )     Civil Action No. 21-1798 (RBW)
           v.                                     )
                                                  )
 GINA M. RAIMONDO, et al.                         )
                                                  )
                  Defendants.                     )
                                                  )
                                                  )

                                              ORDER

          In accordance with the oral rulings issued by the Court at the motion hearing held on

September 3, 2021, and upon consideration of the plaintiffs’ Consent Motion for Extension of

Time to File a Reply in Support of Preliminary Injunction and the defendants’ Consent Motion

for Leave to File Under Seal, it is hereby

          ORDERED that the Plaintiffs’ Unopposed Motion to Re-Set Hearing on Preliminary

Injunction Motion Within 21 Days, ECF No. 18, is GRANTED. It is further

          ORDERED that the parties shall appear before the Court for a motion hearing on

September 24, 2021, at 11:00 a.m. The parties shall appear via teleconference by calling 1-877-

873-8017 and entering the Court's access code (8583213) followed by the pound key (#). It is

further

          ORDERED that the plaintiffs’ Consent Motion for Extension of Time to File a Reply in

Support of Preliminary Injunction, ECF No. 23, is GRANTED. It is further

          ORDERED that, on or before September 13, 2021, the plaintiffs shall file their reply in

support of their motion for a preliminary injunction. It is further


                                                  1
         Case 1:21-cv-01798-RBW Document 24 Filed 09/07/21 Page 2 of 2




       ORDERED that the defendants’ Consent Motion for Leave to File Under Seal, ECF

No. 22, is GRANTED. It is further

       ORDERED that the Defendants’ Statement of Points and Authorities in Opposition to

Plaintiffs’ Motion for a Preliminary Injunction and its accompanying attachments, ECF Nos. 22-

2, 22-3, and 22-4, are ACCEPTED AS FILED, and the Clerk of the Court shall file them as a

separate entry on the docket under seal. It is further

       ORDERED that, on or before September 9, 2021, the defendants shall file a proposed

redacted version of their opposition to the plaintiffs’ motion for a preliminary injunction on the

public docket.

       SO ORDERED this 7th day of September, 2021.


                                                             REGGIE B. WALTON
                                                             United States District Judge




                                                 2
